The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected because “the guidance to rotate the field generator” lacks antecedent basis as this was removed from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd et al. (US Patent Pub. No. 2017/0164870) in view of Lloyd (US Patent Pub. No. 2008/0119725), and further in view of Keidar. (US Patent Pub. No. 2004/0078036).
Regarding claims 1, 9 and 17, Byrd discloses motion box visualization for electromagnetic sensor tracking systems (see Title).  The system of Byrd includes an electromagnetic field generator 30 (termed a magnetic transmitter assembly, or MTA by Byrd) “configured to generate the magnetic field(s) in and around the patient's chest cavity, in a predefined three-dimensional space identified as a motion box 34.  MPS sensors 24i are, as described above, configured to sense one or more characteristics of the magnetic field(s) when the sensors are in motion box 34, and each generate a respective signal that is provided to magnetic processing core 32” (see paragraph 37).  As illustrated in the figures, “patient reference sensor 24.sub.2 is generally attached to the patient's manubrium sternum” (see paragraph 41; see Figures 2 and 5A-B).  Byrd teaches that “the displayed position and orientation of thorax 50 may be refined by affixing additional patient reference sensors to the patient” (see paragraph 42).  “MPS sensors 24i are, as described above, configured to sense one or more characteristics of the magnetic field(s) when the sensors are in motion box 34, and each generate a respective signal that is provided to magnetic processing core 32” (see paragraph 37).  Therefore, these portions of Byrd explicitly teach the claimed “a first EM sensor and a second EM sensor, each configured to generate, when positioned in a working volume of an EM field generated by the field generator, a portion of a first set of one or more EM signals based on detection of the EM field, the first and second EM sensors configured for placement on a patient”.
As illustrated in Figure 1, the system includes “an MPS-enabled medical device 26 (such as an elongated catheter or introducer) which itself includes one or more of the above-described MPS location sensors” 241 (see paragraph 30).  “During a procedure performed by a clinician, one or more medical devices, each having one or more sensors 24.sub.i are inserted into and/or are navigated within patient” (see paragraph 47).  Therefore, these portions of Byrd explicitly teach the claimed “an instrument comprising a third EM sensor and configured to be inserted into the patient the third EM sensor configured to generate a second set of one or more EM sensor signals based on detection of the EM field”.
“Processing core 32 is responsive to these detected signals [from MPS sensors 24i] and is configured to calculate respective P&O readings for each MPS sensor 24i in motion box 34, processing core 32 can detect when an MPS sensor 24i exits the motion box 34… The actual volume of motion box 34 may be stored in, for example, processing core 32, and processing core 32 is able to determine the positions and orientations of each sensor 24i in relation to the boundaries of motion box 34… Based on this information, motion box 34 and sensor(s) 24i can be displayed in relation to one another on display 16” (see paragraph 37; which also states that main control 12 may perform these functions, as opposed to processor core 32).  Therefore, Byrd explicitly teaches the claimed “a processor …; and memory storing computer-executable instructions to cause the processor to: determine positions of the first and second EM sensors with respect to the field generator based on the first set of one or more EM sensors signals; encode a representation of the positions of the first and second EM sensors with respect to the working volume of the EM field.”
“[I]n the case where an invalid position and orientation of patient reference sensor 242 is determined by MPS 20, such that the actual position of patient reference sensor 242 is unknown, the status "Out of MB," or some other appropriate status identifier, will be shown on display 16” (see paragraph 68).  In addition to a warning that the sensor is outside of the motion box (i.e., MB), an “indicia that can further aid the clinician in returning medical device sensor 241 and/or patient reference sensor 242 into motion box 34 an arrow indicating the direction that medical device sensor 241 and/or patient reference sensor 242 must be moved to return into motion box 34 may be displayed” (see paragraph 69).  Therefore, Byrd explicitly teaches the claimed “a processor …; and memory… to cause the processor to: encode first user instructions to the user to reposition the identified one of the first and second EM sensors closer to the field generator than a current position of the identified one of the first and second EM sensors; and provide the encoded first user instructions to reposition the identified one of the first and second EM sensors to the display”.
receive an input from a user identifying one of the first and second EM sensors as not positioned within the working volume”.
Lloyd teaches a “method for medical navigation including determining an initial registration for a data set, determining an accuracy region, detecting a position of a tracked instrument with respect to the data set, and providing an indication to a user when the tracked instrument is detected outside the accuracy region”, where “The accuracy region defines a region of the data set where the accuracy of the detected position of the tracked instrument conforms to a tolerance” (see Abstract).  For instance, Figure 4 illustrates an accuracy region 430 displayed on screen.  “The medical navigation system is adapted to provide an indication to the user when the tracked instrument 440 is detected outside the region of accuracy 430” (see paragraph 72), and “the user may be prompted to re-verify the tracking accuracy when the tracked instrument 440 is detected outside the region of accuracy 430. For example, the user interface 400 may present a dialog box to the user prompting the user to touch one or more verification locations with the tracked instrument 440 to re-verify the tracking accuracy.
It would have been obvious to one of ordinary skill in the art at the time of the invention to require the user to provide an input (e.g., to touch one or more verification locations) in order to verify tracking accuracy once the a sensor has moved outside of the tracking region, as taught by Lloyd, and to incorporate this into the system and methods of Byrd, in order “to re-verify the tracking accuracy”, thereby allowing the system of Byrd to know where the sensors are, which would be required to be known by the system of Byrd in order for the system to display “an arrow indicating the direction that medical device sensor 241 and/or patient reference sensor 242 must be moved to return into motion box 34” (see paragraph 69).  With the re-verification step (i.e., the user input), the navigation system would have no knowledge of the current location of the sensor, and therefore could not direct the user how to navigate it back via the display.

Keidar teaches real-time monitoring and mapping of ablation lesion formation in the heart (see Title).  As shown in Figure 1, the system includes console 20 to which a set of external radiators 28 are electrically connected.  Additionally, Figure 2 illustrate a catheter for use with the system, on which a position sensor 40 is located at the distal end thereof, for tracking the tip of the catheter during the procedure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide electrical connection between the field radiators and the processor which controls them, as well as placement of a position sensor at the distal end of a flexible surgical instrument to provide accuracy when using the flexible instrument within the patient, as taught by Keidar, by these methods and system configurations “comparing the position of catheter 30 to that of the reference catheter, the coordinates of catheter 30 are accurately determined relative to” the target anatomy (see paragraph 114 of Keider).

Claims 2, 4, 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Lloyd and Keidar as applied to claim 1 above, and further in view of Lloyd’756 et al. (US Patent Pub. No. 2006/0079756).
Byrd in combination with Lloyd and Keidar is described above with respect to claim 1.  While Byrd states that “when a sensor 24i of a medical device exits motion box 34, but at a distance less than some margin-distance from the boundary of motion box 34 and MPS 20 still reports valid measurements of P&O of sensor 24i, the current P&O (and not the last position within motion box 34) may be displayed on display 16” (see paragraph 44), it is noted that the “motion box” presented in Byrd comprises only a single working volume.
Regarding claims 2, 10 and 18, Lloyd’756 teaches a method and system for positioning a tracking sensor for optimal accuracy (see Title).  “Tracker electronics 160 may track the position and/or orientation of … sensor 140, and instrument 150 relative to each other and communicate such data to image processor 170” (see paragraph 4).  see paragraph 33).  “Image processor 170 may then combine one or more images of an anatomy with tracking data determined by tracker electronics 160 to create an image of the patient anatomy with one or more of sensor 140 and instrument 150 represented in the image” (see paragraph 5).  Therefore, Lloyd’756 teaches that a position of an EM sensor with respect to an EM field generator may be displayed on a screen along with alpha and beta spheres (i.e., with respect to the working volume of the EM field).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a representation of the alpha and beta spheres, as proposed by Lloyd’756, in the system and methods of Byrd in order to visually display this “margin-distance” (which equates to the beta sphere in Lloyd’756) on the monitor for the surgeon’s knowledge.
Regarding claims 4, 12 and 20, it is re-iterated that Byrd teaches that “the displayed position and orientation of thorax 50 may be refined by affixing additional patient reference sensors to the patient” (see paragraph 42).  Further in this regard of providing additional patient sensors, MPEP 2144.04(VI)(B) states: “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere 

Claims 3, 6, 11, 14, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Lloyd, Keidar and Lloyd’756 as applied to claims 2, 4, 10, 12, 18 and 20 above, and further in view of Winne et al. (US Patent Pub. No. 2017/0258529), and further in view of Navab (US Patent Pub. No. 2014/0330114).
Byrd in combination with Lloyd, Keidar and Lloyd’756 is described above with respect to claims 2, 4, 10, 12, 18 and 20.  However, Byrd describes moving sensors as opposed to the field generator.
Winne teaches an electromagnetic navigation system for microscopic surgery (see Title).  As illustrated in Figure 1, the system includes “pointer with sensor elements” 25,”patient tracker with sensor elements” 30 and a field generator 18 (see paragraphs 109-121 labeled “Reference Number List”).  “[T]he orientation of the field generator can be changed manually or automatically”, as illustrated in Figures 3 and 4 by the arrows.  This shows an angular change (i.e., rotational) for the field generator.  Figure 4 illustrates the system with “the field of view of the microscope and the measuring range of the electromagnetic measurement system are shown in the hatched areas” (see paragraph 105).  “[O]verlapping area is necessary for the pose measurement of EM sensors or navigated instruments, which are visible in the microscope image.  An additional requirement arising from the need for continuous measurement of the pose of the patient tracker is to locate the patient tracker in the measurement region of the electromagnetic measuring system.  To ensure this, the orientation of the field generator can be changed intra-operatively manually or automatically, if necessary. Optimizing the orientation of the field generator so that the patient tracker and the navigated instruments are located in the optimum measurement region of the electromagnetic measurement system can also increase the accuracy of the position measurement” (see paragraph 105).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide repositioning or re-orienting the field generator, as taught by Winne, in addition to the ability of repositioning the sensors as described by Byrd in order to see paragraph 105 of Winne).
However, Winne does not teach providing instruction to a display with regard to changing the position of the field generator when such would be done in a manual context.
Navab teaches a tracking system and method (see Title).  “During operation, the field generator is moved in order to keep the receiver at a given distance or within a particular predefined space with respect to the generator, for which the detection is optimal and for which a pre-calibration has been done” (see paragraph 30).  “When the receiver in the patient moves, the tracking system signalizes the direction of movement to the user, so that the user can move the field generator at the arm to a new position, thus maintaining the spatial relationship between field generator and receiver as described above. The signalization can of course be carried out in a huge variety of ways, e.g. (non-limiting) by display of numbers or symbols on a display” (see paragraph 32).  In Figure 1, “[t]he first tracking sensor 40, which is typically, but not necessarily a field generator” (see paragraph 35) and “When the position of the tracking element 50 inside the body changes, e.g. when it is manually moved further into the body 20, the unit 90 displays the resulting deviation of the position of the tracking sensor from its nominal position with respect to the tracking sensor to the user/operator. The user then moves first tracking sensor 40 into the direction indicated by the unit 90” (see paragraph 39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to display the changes in position and orientation necessary to move the field generator in order to keep the sensors it is being used to track, as taught by Navab, so as to allow a user to manual re-orient the generator taught by Winne.  By following the guidance provided by the display as taught by Navab, “the field generator is moved in order to keep the receiver at a given distance or within a particular predefined space with respect to the generator, for which the detection is optimal and for which a pre-calibration has been done” (see paragraph 30).

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Lloyd, Keidar and Lloyd’756 as applied to claims 4 above, and further in view of Tupin, JR. et al. (US Patent Pub. No. 2011/0060215).
Byrd in combination with Lloyd, Keidar and Lloyd’756 was previously described with regard to claims 4, 12 and 20.  While Byrd teaches that “patient reference sensor (PRS) 242 is configured to provide a positional reference of the patient's body so as to allow motion compensation for gross patient body movements and/or respiration-induced movements.  PRS 242 may be attached to the patient's manubrium sternum, a stable place on the chest, or another location that is relatively positionally stable.” (see paragraph 35), Byrd does not teach placement of sensors particularly at each of the mid-sternum and/or at the left and right eighth ribs.
Tupin teaches an apparatus and method for continuous non-invasive measurement of respiratory function and events (see Title).  Tupin teaches that “Different embodiments of this disclosure involve the following concepts: (1) anatomical element movement measurement using single or multiple sensors or sensor arrays” (see paragraph 128).  As shown in Figure 2, a sensor 20F is placed on the patient’s right lateral eighth rib and sensor 20A is placed on the mid-sternum.  As shown in Figures 13 and 14, there is a sensor on the left side of the patient that corresponds with the sensor 20F.  In other words, there is a sensor placed over the patient’s left lateral eighth rib.
It would have been obvious to one of ordinary skill in the art at the time of the invention to place sensors on the mid-sternum and the eighth ribs to track movement of the chest, as taught by Tupin, and to adopt these locations for the positions sensors in the system and methods of Byrd as combined with the other references, as Byrd briefly mentions placement on the manubrium sternum, but fails to teach all specific locations. Conversely, Tupin provides explicit positions for such sensors that will allow movement of the chest to create specific lung characteristics useable for analysis.


s 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Lloyd and Keidar as applied to claims 1, 9 and 17,  above, and further in view of Soper et al. (US Patent Pub. No. 2005/0182295).
Byrd in combination with Lloyd and Keidar was previously described with regard to claims 1, 9 and 17.  While Byrd teaches that “patient reference sensor (PRS) 242 is configured to provide a positional reference of the patient's body so as to allow motion compensation for gross patient body movements and/or respiration-induced movements.  PRS 242 may be attached to the patient's manubrium sternum, a stable place on the chest, or another location that is relatively positionally stable.” (see paragraph 35), Byrd does not teach to determine respiration metrics and to use these to adjust the determined position of a distal end of an instrument.
Soper teaches a catheterscope 3D guidance and interface system (see Title), and more specifically teaches “Visual-assisted guidance of an ultra-thin flexible endoscope to a predetermined region of interest within a lung during a bronchoscopy procedure” (see Abstract).  As shown in Figures 7A, 7C, 7D and 7E, the patient bed comprises a magnetic field generator underneath.  “FIG. 7A, the actual position and orientation of the distal end of flexible endoscope is tracked using an external electromagnetic field transmitter 276 to produce an electromagnetic field to which a sensor 278 responds by producing corresponding signals indicative of the position and orientation of the distal end of the flexible endoscope” (see paragraph 102).  Soper states that “An embedded position sensor on the flexible endoscope indicates the position of the distal tip of the probe in a Cartesian coordinate system during the procedure” (see Abstract).  Therefore, Soper teaches that in a system that utilizes an electromagnetic tracking device with a bronchoscope, a position sensor would be placed at the distal end of the bronchoscope and it is clear that the bronchoscope is to be inserted into the patient.  Additionally, “The embodiment of FIG. 7C includes … a bodily function sensor 296, which responds to the movement of the patient's chest during breathing, to produce a corresponding signal indicative of this bodily function” (see paragraph 107).  As stated in paragraph 109, “As shown in FIG. 7E, it is also contemplated that one or more other sensors 303 comprising, for example, position sensors … can be affixed to the thorax of the patient to produce signals directly first EM sensor configured for placement on a patient and that generates a first set of one or more EM sensors signals based on detection of the EM field.  Additionally, Soper teaches that “FIG. 6 shows how the position of the flexible endoscope can be corrected for the effects of breathing” (see paragraph 107), which teaches “adjust[ing] the determined positions of the distal end of the instrument based on the first set of one or more EM sensor signals.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to compensate for patient motion via position sensors placed on the patient, as taught by Soper, within the system and methods of Byrd as combined with Lloyd and Keidar because Byrd mentions the use of sensors” to allow motion compensation for … respiration-induced movements” (see paragraph 35 of Byrd) but does not explicitly teach an actual method of doing so; while Soper provides explicit details of how electromagnetic tracking would be performed within a surgical environment and a procedure in which position data of the tracking system is compensated by additional sensor signals.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Lloyd and Keidar as applied to claims 1, 9 and 17,  above, and further in view of Navab.
Byrd in combination with Lloyd and Keidar was previously described with regard to claim 1.  However, none of these references explicitly teach to provide guidance to rotate the field generator by visual feedback to the user.
Navab teaches a tracking system and method (see Title).  “During operation, the field generator is moved in order to keep the receiver at a given distance or within a particular predefined space with respect to the generator, for which the detection is optimal and for which a pre-calibration has been done” (see paragraph 30).  “When the receiver in the patient moves, the tracking system signalizes the direction of movement to the user, so that the user can move the field generator at the arm to a new position, thus maintaining the spatial relationship between field generator and receiver as described above. The signalization can of course be carried out in a huge variety of see paragraph 32).  In Figure 1, “[t]he first tracking sensor 40, which is typically, but not necessarily a field generator” (see paragraph 35) and “When the position of the tracking element 50 inside the body changes, e.g. when it is manually moved further into the body 20, the unit 90 displays the resulting deviation of the position of the tracking sensor from its nominal position with respect to the tracking sensor to the user/operator. The user then moves first tracking sensor 40 into the direction indicated by the unit 90” (see paragraph 39).  It is additionally noted that Navab teaches that “the term "pose" as used herein is defined as including data about the position of a respective object in space, as well as about an orientation thereof, thus typically including data about 6 degrees of freedom (DOF) or 6 dimensions” (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to display the changes in position and orientation necessary to move the field generator in order to keep the sensors it is being used to track, as taught by Navab, so as to allow a user to manual re-orient the generator taught by Winne.  By following the guidance provided by the display as taught by Navab, “the field generator is moved in order to keep the receiver at a given distance or within a particular predefined space with respect to the generator, for which the detection is optimal and for which a pre-calibration has been done” (see paragraph 30).
Regarding claims 29-31, it is re-iterated that Byrd teaches that “patient reference sensor (PRS) 242 is configured to provide a positional reference of the patient's body so as to allow motion compensation for gross patient body movements and/or respiration-induced movements” (see paragraph 35).  Additionally, Keidar teaches the following in paragraph 114, “For some applications, a reference position sensor … an externally-applied reference patch attached to the exterior of the body of the subject… is maintained in a generally fixed position relative to heart 24. By comparing the position of catheter 30 to that of the reference … the coordinates of catheter 30 are accurately determined relative to the heart, irrespective of motion of the subject. Alternatively, any other suitable method may be used to compensate for such motion.”  Finally, Navab is described immediately above with respect to encoding guidance to a user to change a pose of the field generator within a tracking system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799